                      Case 2:18-cv-01612-JAD-GWF Document 7 Filed 10/12/18 Page 1 of 3



               1 Joseph A. Gutierrez (Bar No. 9046)
                 jag@mgalaw.com
               2 Stephen G. Clough (Bar No. 10549)
                 sgc@mgalaw.com
               3 MAIER GUTIERREZ & ASSOCIATES
                 8816 Spanish Ridge Avenue
               4 Las Vegas, Nevada 89148
                 Telephone: (702) 629-7900
               5
                 Attorneys for Plaintiff
               6 ROSEANNE BUSEY

               7 Anna Maria Martin (Bar No. 7079)
                 amartin@mmhllp.com
               8 MESERVE, MUMPER & HUGHES LLP
                 316 California Ave. # 216
               9 Reno, Nevada 89509

              10 800 Wilshire Boulevard, Suite 500
                 Los Angeles, California 90017-2611
              11 Telephone: (213) 620-0300

              12 Attorneys for Defendant
                 UNUM LIFE INSURANCE COMPANY OF AMERICA
              13
                                           UNITED STATES DISTRICT COURT
              14
                                           DISTRICT OF NEVADA - LAS VEGAS
              15
                 ROSEANNE BUSEY, an individual,           ) Case No. 2:18-cv-01612-JAD-GWF
              16                                          )
                                Plaintiff,                ) STIPULATION AND [PROPOSED]
              17                                          ) ORDER FOR FURTHER EXTENSION
                        vs.                               ) OF TIME FOR DEFENDANT TO
              18                                          ) ANSWER OR OTHERWISE RESPOND
                 UNUM LIFE INSURANCE COMPANY OF           ) TO THE COMPLAINT (SECOND
              19 AMERICA, a foreign corporation; DOES X   ) REQUEST)
                 through XX; and ROE CORPORATIONS I       )
              20 through X, inclusive,                    ) Complaint Served: August 31, 2018
                                                          ) Current Response Due: October 12, 2018
              21                Defendant.                ) Prop. Resp. Date: October 19, 2018
                                                          )
              22                                          ) Judge: Jennifer A. Dorsey
                                                          )
              23                                            Complaint Filed: August 27, 2018

              24            WHEREAS, Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA
              25 (“UNUM”) was served with the Complaint in this action by Plaintiff Roseanne Busey (“Plaintiff”)

              26 on August 31, 2018, which was filed in the United States District Court, District of Nevada;
              27 WHEREAS, the deadline for UNUM to respond to the Complaint is presently October 12, 2018;

              28            WHEREAS, UNUM’s counsel requires additional time to review and assess the file in order
LAW OFFICES
 MESERVE,          Case No. 2:18-cv-01612-JAD-GWF                    1
 MUMPER &          STIP. & [PROPOSED] ORDER FOR EXT. TO RESPOND TO
HUGHES LLP
                   COMPLAINT (FIRST REQUEST)
                      Case 2:18-cv-01612-JAD-GWF Document 7 Filed 10/12/18 Page 2 of 3



               1 to prepare an adequate response to the Complaint;

               2            WHEREAS, for good cause and pursuant to Local Rule IA 6-1, the parties wish to extend the

               3 time within which a responsive pleading to the Complaint must be filed and served by UNUM by

               4 seven (7) days, to October 19, 2018;

               5            WHEREAS, this is the second stipulation for extension of time to file a responsive pleading

               6 to the Complaint;

               7            IT IS HEREBY STIPULATED by and between Plaintiff and UNUM, by and through their

               8 respective attorneys of record, that the time within which a responsive pleading to Plaintiff’s

               9 Complaint must be filed and served by UNUM is extended to October 19, 2018.

              10            IT IS SO STIPULATED.

              11 Dated: October 12, 2018                              Joseph A. Gutierrez
                                                                      Stephen G. Clough
              12
                                                                      MAIER GUTIERREZ & ASSOCIATES
              13
                                                                      By:         /s/ Stephen G. Clough
              14                                                                Joseph A. Gutierrez, Esq.
                                                                                Stephen G. Clough, Esq.
              15                                                                8816 Spanish Ridge Avenue
                                                                                Las Vegas, NV 89148
              16
                                                                                Attorneys for Plaintiff ROSEANNE BUSEY
              17

              18

              19
                                                          (Signatures continued on next page)
              20

              21

              22

              23

              24

              25

              26
              27

              28
LAW OFFICES
 MESERVE,
                   Case No. 2:18-cv-01612-JAD-GWF
 MUMPER &
HUGHES LLP         STIP. & [PROPOSED] ORDER FOR EXT. TO RESPOND TO
                                                                            2
                   COMPLAINT (FIRST REQUEST)
                      Case 2:18-cv-01612-JAD-GWF Document 7 Filed 10/12/18 Page 3 of 3



               1 Dated: October 12, 2018                               Anna Maria Martin
                                                                       MESERVE, MUMPER & HUGHES LLP
               2
                                                                       By: /s/ Anna Maria Martin
               3
                                                                           Anna Maria Martin
               4                                                           316 California Ave. # 216
                                                                           Reno, Nevada 89509
               5                                                           Attorneys for Defendant UNUM LIFE
                                                                           INSURANCE COMPANY OF AMERICA
               6
                                                                     AFFIRMATION
               7

               8            The undersigned does hereby affirm that the preceding document does not contain the social

               9 security numbers of any person.

              10

              11 IT IS SO ORDERED:

              12 DATED:          10-15-2018                            ________________________________________
                                                                       THE HONORABLE
                                                                       UNITED           JENNIFER A. DORSEY
                                                                               STATES MAGISTRATE     JUDGE
              13
                                                                       UNITED STATES DISTRICT COURT JUDGE
              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
              27

              28
LAW OFFICES
 MESERVE,
                   Case No. 2:18-cv-01612-JAD-GWF
 MUMPER &
HUGHES LLP         STIP. & [PROPOSED] ORDER FOR EXT. TO RESPOND TO
                                                                          3
                   COMPLAINT (FIRST REQUEST)
